Controversy without action, to determine validity of title to a tract of land, submitted on an agreed statement of facts.
This is a controversy without action, to settle the title to a tract of land, submitted on an agreed statement of facts, but as the facts appearing of record are not sufficiently full to warrant the Court in determining the question — in that, it is not specifically stated *Page 830 
whether the West End Land and Improvement Company ever sold any lots with reference to the map recorded in Book 27, at page 526, upon which the word "Park" appears — the cause is remanded to the Superior Court of Pasquotank County for further proceedings in accordance with the usual course and practice in such cases.
Remanded.